Citation Nr: 9916880	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  96-51 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in pertinent 
part, denied the appellant's claim for service connection for 
PTSD.

In March 1998, the appellant filed claims for service 
connection for duodenal ulcer and for a skin disorder, 
including basal cell carcinoma, secondary to Agent Orange 
exposure during service.  A review of the claims file 
revealed no further information as to the current status of 
these claims.  Accordingly, these issues are referred to the 
RO for development as appropriate.


FINDINGS OF FACT

1.  There is no competent medical evidence of PTSD. 

2.  The veteran has not presented a plausible claim for 
service connection for PTSD.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for PTSD, and therefore there is no 
statutory duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303(b), 3.304(f), 3.655 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the three elements. 

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1997); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1997); Cohen v. 
Brown, 10 Vet. App. 128, 136-138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996), aff'd, No. 97-7021 (Fed. Cir. 
Sept. 9, 1997) (per curiam) (nonprecedential decision).  With 
regard to the second criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991); see also Gregory v. Brown, 8 Vet. App. 563 
(1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Affairs (the Court), has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1997); West (Carleton) v. 
Brown, 7 Vet. App. 70, 76 (1994); see also, Zarycki, 6 Vet. 
App. at 98.

The VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), as recently 
revised, provides that the required "credible supporting 
evidence" of a combat stressor "may be obtained from" 
service records or "other sources."  See Moreau, 9 Vet. 
App. 389; see also Doran v. Brown, 6 Vet. App. 283 (1994).  
In this regard, the Court has instructed that other 
supporting evidence includes "an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status." Gaines v. West, No. 97-39, p. 7, (U.S. Vet. 
App. Aug. 6, 1998).  Moreover, if the claimed stressor is 
related to combat, and in the absence of information to the 
contrary, receipt of any of the following individual 
decorations will be considered evidence of participation in a 
stressful episode:

Air Force Cross Air Medal with "V" Device
Army Commendation Medal with "V" Device
Bronze Star Medal with "V" Device
Combat Action Ribbon
Combat Infantryman Badge
Combat Medical Badge
Distinguished Flying Cross
Distinguished Service Cross
Joint Service Commendation Medal with "V" Device
Medal of Honor
Navy Commendation Medal with "V" Device
Navy Cross
Purple Heart
Silver Star

See M21-1, paragraph 11.38(c) (1).

The regulations governing service connection for PTSD differ 
from those governing service connection for other conditions 
because they require evidence of an inservice stressor rather 
than evidence of "incurrence or aggravation" of a disease 
or injury in service or within a post-service presumptive 
period.  The Court's caselaw allows a physician's opinion of 
causal nexus, in certain circumstances, to establish 
inservice or presumptive-period incurrence or aggravation, 
even when the examination on which the opinion was based was 
made many years after service.  See e.g., ZN v. Brown, 6 Vet. 
App. 183 (1994).  However, since the requirements for direct 
service connection for PTSD, as outlined in 38 C.F.R. 
§ 3.304(f), requires both a "link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor" and "credible supporting evidence that 
the claimed inservice stressor actually occurred," the Court 
held in Moreau, supra, that "credible supporting evidence of 
the actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence."

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from November 1967 to 
August 1969.  The report listed the veteran's primary 
inservice specialty as a light weapons infantryman and noted 
that the veteran had been awarded a Combat Infantry Badge, 
Vietnam Campaign Medal and Vietnam Service Medal.  A review 
of the veteran's service medical records revealed treatment 
for a variety of conditions; however, no complaints of or 
treatment for PTSD or any other acquired psychiatric disorder 
was indicated.  His discharge examination, dated August 1969, 
noted a normal psychiatric status.

Following his discharge from the service, the veteran served 
in the United States Army Reserve from October 1994 until 
March 1998.  The report of the veteran's enlistment 
examination, dated October 1994, noted essentially normal 
findings throughout.  A physical examination report, dated 
February 1995, also noted a normal psychiatric status.  

Outpatient medical treatment reports, dated June 1991 through 
June 1996, were retrieved from the VA medical center in San 
Juan, Puerto Rico.  A March 1996 treatment report noted the 
veteran's complaints of severe insomnia and irritability.  An 
impression of major depression was noted.  A May 1996 
treatment report noted that the veteran was starting an 
alcohol dependence treatment program.  A July 1996 treatment 
report noted the veteran's complaints of continuing insomnia, 
sadness and loss of appetite.  An impression of major 
depression, first episode, was given.

In September 1996, a VA psychological examination was 
conducted.  The report of this examination noted that the 
veteran arrived appropriately dressed, without a companion.  
Mental status examination revealed that the veteran was "a 
little depressed but no real overt depressive thoughts were 
detected."  The report also indicated:

He expressed freely, relevant, well 
organized, coherent, no thought disorder, 
no mannerisms, he is oriented in the 
three spheres.  Memories are preserved.  
There are no depressive suicidal 
ruminations.  Sensorium is clear.  He 
tried to minimize his problem of 
alcoholism, but evidently is followed up 
at the clinics since March 1996.  His 
judgment is preserved.  He differentiates 
well between right and wrong.

The report concluded with a diagnosis of substance abuse 
disorder and alcohol dependence, by history and by record.

In June 1997, a VA psychiatric examination was conducted.  
This examination was performed by a board of three VA 
psychiatrists.  The report noted that the veteran "did not 
bring up any specific event or stressor during his time in 
Vietnam."  After his discharge from the service, the report 
noted that the veteran earned "two Master degrees and worked 
for 20 years as a school teacher and director posteriorly."  
The report also noted that he has not worked since February 
1996 due to his "emotional condition."  Mental status 
examination revealed some depressive components.  No thought 
disorder or perceptive disorder was indicated.  The veteran's 
sensorium was clear, memory well preserved and his 
concentration and judgment were not impaired.  The report 
concluded with a diagnoses of: (1) substance abuse disorder 
and alcohol abuse or dependence, by history and record; and 
(2) depressive disorder not otherwise specified (mild).  The 
report also stated that "[i]t is the unanimous opinion of 
this Board [of] psychiatrists, that there is no criteria in 
history and mental exploration for a PTSD diagnosis."


III. Analysis

In this case, the veteran asserts that he developed PTSD as a 
result of the duties and responsibilities assigned to him 
during his active duty service.  "Service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition." 38 C.F.R. 
§ 3.305(f) (1998); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(absent "proof of a present disability there can be no 
claim"); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (wherein the United States Court of Appeals for 
the Federal Circuit recognized as "rational" VA's long-
standing requirement that service connection be granted only 
in cases of currently existing disability, even where not 
specifically required by statute).
 
After thoroughly reviewing the veteran's claim file, the 
Board concludes that there is no medical evidence of record 
indicating that the he currently has PTSD.  The veteran's 
statements alone are not found to be competent evidence to 
establish a diagnosis of PTSD.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, or mental health professional, 
the veteran is not competent to make a determination he has 
PTSD.  See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

As noted above, the VA psychiatric examination, performed in 
June 1997 by a Board of three VA psychiatrist, unanimously 
concluded that "there is no criteria in history and mental 
exploration for a PTSD diagnosis."  The veteran previous VA 
psychiatric examination, performed in September 1996, also 
failed to record a PTSD diagnosis.  Without medical evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The Board has thoroughly reviewed the claim file.  However, 
we find no evidence of any plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. §1110 requires "current symptomatology" at the 
time the claim is filed in order for a veteran to be entitled 
to compensation for a disability such as Post-Traumatic 
Stress Disorder.).

Where the veteran has not met this burden, the VA has no duty 
to assist him in developing facts pertinent to his claim, 
including no duty to provide him with another medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well-grounded, VA 
was under no duty to provide the veteran with an 
examination).  However, where a claim is not well-grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Unlike the situation in Robinette, the veteran has 
not put VA on notice of any additional evidence.


	ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for PTSD is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

